 CONVAL-OHIO, INC.Conval-Ohio,Inc.andLocal 908, International Broth-erhood of Boilermakers,Iron Shipbuilders,Black-smiths,Forgers and Helpers,AFL-CIO. Case8-CA-6488March 2, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn August 31, 1972, Administrative Law JudgeMaurice S. Bush issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order,' as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Conval-Ohio,Inc., Akron, Ohio, its officers, agents, successors, andassigns,shall take the action set forth in the saidOrder,2 as modified herein.Substitute the attached notice for the Administra-tive Law Judge's notice.1In sec.III, par. 10 of the Administrative Law Judge'sDecision,the datein the last sentence should readDecember 31, 1970.In the fifth paragraph of the section entitled"The Remedy," theAdministrative Law Judge stated that Respondent would be ordered tocease and desist from"in any other manner" interfering with the employees'rights.In paragraph 1(d) of his recommendedOrder,he ordered Respon-dent to cease and desist from"in any like or related manner"interferingwith such rights.We believe that"in any like or related manner," asprovided in the Order, is appropriate.Respondent has not excepted to the Administrative Law Judge'sdetermination with regard to possible deferral to arbitration,and MembersKennedy and Penello therefore adopt his conclusion on this issuepro forma.2In the fifth indented paragraph of the notice to employees, theAdministrative Law Judge awarded 6 percent interest from January1, 1971,to employees who were eligible to receive the cash awards. This interestshould be awarded from the date the employees became eligible for theawards.We therefore have made this correction in the notice.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government85The National Labor Relations Act gives you asemployees, these rights:To engage in self-organization, to form,join, or help unions;To bargain collectively through a repre-sentative of your own choosing;To act together with other employees tobargain collectively or for other mutual aidor protection; and, if you wish, not to do anyof these things.WE WILL NOT do anything that interferes withany of your rights listed above.WE WILL NOT discontinue, cancel, abrogate,suspend, modify, or withhold payment, in full orin part, of your monetary service award, withoutfirst notifying and giving your Union the opportu-nity to discuss and bargain about it with us.WE WILL cancel any changes of benefits orworking conditions of our employees which wemade on January 1, 1971, or later, and whichhave resulted in financial or other detriment toour employees.WE WILL pay each eligible person in thefollowing collective-bargaining unit the monetaryserviceaward which he or she would havereceived since January 1, 1971, the same as if wehad not unilaterally suspended or withheldpayment thereof. The amounts of such paymentwill be calculated in accordance with the previ-ously established schedule which became effectiveMarch 1, 1968, and applied in the years prior toJanuary 1, 1971, and shall have added thereto 6percent interest from the date it was due to thedate of payment.The collective-bargaining unit referred to hereinconsists of:All production and maintenance employees,only at Machining and Assembly Wads-worth, Ohio, but excluding clerical employ-ees,dispatchers,professionalemployees,watchmen, guards and supervisors as de-fined in the Labor-Management Act of 1947,asamended; and at the Casting Plant,Orville, Ohio, but excluding clerical employ-ees,dispatchers, production planners, pro-fessional employees, watchmen, guards andsupervisors, as defined in the Labor-Man-agement Act of 1947, as amended.WE WILL from now on bargain with Local 908,202 NLRB No. 16 86DECISIONS OF NATIONALLABOR RELATIONS BOARDInternational Brotherhood of Boilermakers, IronShipbuilders,Blacksmiths,Forgers and Helpers,AFL-CIO,concerning any proposed change inourmonetary portion of the employee serviceaward program,or concerning any other term orcondition of employment.WE WILLcontinue the payments of the cashawards for longevity of service due to employeesas they become eligible therefor under theestablished employees'service award programuntilwe and the Union have negotiated in goodfaith to agreement on any proposed changes inthe said present program or impasse thereon.CONVAL-OHIO, INC.(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1695 Federal Building, 1240 E. 9thStreet,Cleveland,Ohio 44199, Telephone 216-522-3715.DECISIONSTATEMENT OF THE CASEMAURICE S. BUSH, Administrative Law Judge: In 1969,Conval-Ohio, Inc., became the successor owner andoperator of two plants in Ohio under union contract whichemploy approximately 400 employees. A portion of theseare long term employees on their way to the attainment of30 or more years of continuous employment at the twoplants.On March 1, 1968, a predecessor company on itsown initiative but with the consent of the Union began tohonor such long term employees with cash awards of $100,$150, $200, and $300 on the anniversary of their attain-ment of service records of 30, 35, 40, 45, and 50 years,respectively. These fringe benefits are not covered by orincluded in the formal collective-bargaining agreementshere involved between the Union and Conval-Ohio or itspredecessor,but were part and parcel of the establishedterms and conditions of employment at the two plantswhen Conval-Ohio took over their operations.Conval-Ohio became the successor owner of the twoOhio plants on November 1, 1969. Starting in April 1970,the Union began protests to the Company over its failureto make the described longevity cash awards of$100 to twoemployees who had attained 30 years of service.In August1970, the Company after several conferences with theUnion on the matter,made retroactive payments of the$100 cash awards to the two employees.Thereafter,Respondent made one more cash award in December of1970 to the only other senior employee who qualified forsuch employee service award in the calendar year 1970.But from and after January 1, 1971, the Company hasrefused and still refuses to make any further cash awards toqualifying senior employees under the established employ-ee longevity service award program.Thisled to the filing ofthe charge herein by the Union and the issuance of thecomplaint.The issue herein,under the pleadings and the aboveskeletonized but undisputed facts, is whether the Respon-dent unilaterally discontinued an established program ofemployee service cash awards based on seniority withoutnotice or discussion with the Union in violation of Section8(a)(5)and(1)of the NationalLaborRelationsAct.The Respondent in its brief admits that it unilaterallydiscontinued the seniority service cash awards but defendsitsaction on the ground that the discontinuance was"discretionarywith the Company" and on the furtherground that the Union waived its right to protest thediscontinuance under the"zipper"or waiver clause of thecurrent collective-bargaining agreement.At the 2-day trial herein, Respondent did not request orin any way indicate that it desired deferral to arbitration ofthe basic issue of the employees'continued rights to theserviceawards under the grievance and arbitrationprovisions of its collective-bargaining agreement with theUnion.In its brief,Respondent for the first time requestsand seeks deferral to arbitration of the issue under theauthority ofCollyer InsulatedWire,192 NLRB No. 150.Under these circumstances there is a threshold issue hereof whether the Respondent is entitled to raiseinits brief forthe firsttimethe issue of whether it is entitled to the right ofdeferral or, conversely, whether Respondent's request fordeferral to arbitration should be deniedregardless of meritbecause of Respondent's failure to either plead or raise theissue during the trial of the case.The complaint herein was issued on April 18, 1972,pursuant to a charge filed on June 24,1971, and dulyserved on the Respondent.Respondent's answer denies thealleged unfair labor practices.The case was tried before the Administrative Law Judgeon June I and 2,1972, at Akron, Ohio.Briefs filed bycounsel on July 10, 1972, have been carefully reviewed andconsidered. CONVAL-OHIO, INC.For reasons more fully set forth below, Respondent'srequest for deferral to arbitration is dismissed because it isuntimely and the Respondent is found in violation of theAct substantially as alleged in the complaint.Upon the entire record in the case and from myobservation of the witness, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent Conval-Ohio, Inc., an Ohio corporation, isengaged in the manufacture of industrial and commercialvalves, with its principal office and assembly plant locatedatWadsworth, Ohio, and a foundry located at Orrville,Ohio. The Company, in the course and conduct of itsbusiness operations, annually receives goods, materials,and supplies, valued in excess of $50,000 at its places ofbusiness inWadsworth and Orrville, Ohio, directly frompoints located outside of the State of Ohio. The Companyisan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.The above-captioned Union is a labor organizationwithin the meaning of the Act.11.THE REQUEST FOR DEFERRAL TO ARBITRATIONAs heretofore indicated, the Respondent makes itsrequest for deferral to arbitration of the issue hereinvolved, under the grievance and arbitration articles of itscollective-bargaining agreement with the Union, for thefirsttime in its brief addressed to and filed with theAdministrative Law Judge more than 30 days after theclose of the hearing in the case. The request for suchdeferral is not affirmatively pleaded anywhere in Respon-dent's answer. The issue of deferral was not raised orlitigatedduring the course of the 2-day hearing. Theopening statement of counsel for the Respondent at thetrialdoes not contain even a suggestion for deferral toarbitration. Throughout the trial there was no reference tothe Board's landmark decision inCollyer InsulatedWire,supra,dealingwith and establishing a policy favoringdeferral to arbitration of contract disputes. Although thecollective-bargaining agreement between the CompanyiIn the event the Board on exceptions disagrees with the above findingsand conclusions and holds that the plea for deferral for arbitration was or isproperly before the Administrative Law Judge for decision despite itsbelatedness, the Administrative Law Judge finds onthemeritsthat thedisputeas to whether the Respondent has the right to unilaterallydiscontinue the established cash awards for longevity of service isnotin anyevent subject to the grievance and arbitration provisions of the collective-bargaining agreement here involved This is because the establishedlongevity service cash award program is entirely dehors the agreement andthus not a part of the agreement and because under the agreement itself agrievance will not lie on a claimed right outside the contract but must bebased on "a claimed violation of the rights of employeesas established bythisAgreement"(Emphasis supplied) (Joint Exhs I and 2, art XI) Thusunder the terms of the agreement the Union could not invoke the grievanceand arbitration procedure of the agreement for the Company's failure tomake cash awards to eligible employees under the established employeelongevity service award program This is candidly recognized by Respon-87and the Union contains an article providing for "Arbitra-tion," the agreement was not introduced in evidence forthe purpose of showing that the issue here involved wassubject to arbitration, but was received i' evidence, insofaras it related to specific articles therein, only for the articlesdealing with management rights and waiver of the partiestoclaim rights not found within the terms of theagreement.Discussion and ConclusionAs there is no affirmative plea in Respondent's answerthat the Board should defer the issue in the case toarbitration and as the Respondent did not raise the issue ofdeferral at the trial, the Administrative Law Judge findsand concludes that the issue of deferral is not before him,that the Respondent's plea for the first time in its brief fordeferral to arbitration is untimely, and that accordingly thebelatedplea for deferral should be and is denied,irrespective of merit or lack of merit. IiiI.THE UNFAIR LABOR PRACTICESThe two Ohio plants here involved have been inoperation under several corporate owners for decades. Theplants have been operating under collective-bargainingagreements with the Union from at least February 11,1968, and probably for many years prior thereto. Theappropriate bargaining unit in the two plants consists of allproduction and maintenance employees with the usualexceptions.2 Approximately 400 bargaining unit employeeshave been employed at the 2 plants at all times herepertinent.Respondent, Conval-Ohio, Inc., purchased and took overthe two plants from the previous owner, OIC Corporation,on November I, 1969, which was then under contract withtheUnion. (Joint Exh. 1) On October 31, 1969, Conval'spresident, Howard Deem, met with the Union's BargainingCommittee and union officers to advise them of Conval'sproposed takeover of the two plants as of the next day,asked their cooperation with the new management, andtold them that Conval would adopt and take over theirthen current collective-bargaining agreement with the OICCorporation, as was subsequently carried out by formalwritten agreement. (Joint Exh. 5)In addition the credited testimony of four of the unitemployees present at the meeting as officials of the Localshows that Deem also told the entire unit delegation thatdent's able counsel in his brief where he states, "Not being covered by thespecific contractual language,the strict reading ofCollyerInsulatedWirewould preclude the application of its deferral doctrine here"Respondent,however, argues for an expansion of the Board's "deferral toarbitration"policy to include disputes "concerning the existence ornonexistence of benefits which are claimed to be due employees through theoperation of past practice" based on the general languagein theCollyerdecision favoring arbitrationBut, as any reading of theCollyerdecisionshows that thesine qua nonfor deferral to arbitration is the existence ofgrievance and arbitration machinery for the settlement of disputes, therequested expansion of the policy favoring deferral to arbitration herecannot be allowed because the collective-bargaining agreement does notprovide the machinery for the arbitration of disputes not arising under theterm of the agreement2The precise definition of the appropriate unit will be set forth in theConclusions of Law below 88DECISIONS OF NATIONAL LABORRELATIONS BOARDConval as the new owner would recognize and accept allother commitments and obligations of OIC to the Local.3With these pledges, the union people unanimouslypromised full cooperation to the new management.At the time that Deem as president of Conval made hisblanket commitment to the union representatives presentat the meeting not only to adopt the then currentcollective-bargaining agreement but also to recognize andaccept all other obligations OIC had to the Local, theemployees in the unit were entitled to certain fringebenefits under OIC's and predecessor programs of employ-ee service awards which the employees received underestablished practice and not under the terms of collective-bargaining agreements. Prior to OIC's acquisition of thetwo plants, the predecessor firm for many years hadawarded service emblems in the form of pins to employeesfor each increment of 5 years of service. The record doesnot disclose whether the pins were embellished with jewels.As of March 1, 1968, OIC at its own suggestion andwithout the request of the Local, but after full discussionwith and consent of the Local, modified and greatlyliberalized the then established employees service awardprogram which as seen, existed apart from the collective-bargaining agreement. Under the modified program OICcontinued the practice of awarding service pins for each 5-year increment of service. Whether the practice of addingprecious jewels to the pin emblems was new or not, underthemodified program the pin for 10 years of service hadone ruby, the pin for 15 years of service had two rubies,and for each additional increment of 5 years of service, thejewels increased in either number or value or both. Underthe modified program, OIC also continued the practice ofawarding a watch to employees who attained 25 years ofservice,but,afterdiscussion with and consent of theUnion, updated the styles of the watches for the award.But more importantly, as directly related to the issueherein, OIC under the modified plan beganfor the first timea program of making cash awards to employees on theiranniversaries of 30, 35, 40, 45, and 504 years of service intheamounts of $100, $150, $200, $250, and $300,respectively.The day before OIC's modified programbecame effective,OIC notified its employees of theliberalizedrevisionby a press release in its housepublication. (Joint Exh. 3) The modified employees service3The above finding is based on the composite testimony of OscarEllison, Paul Dobbins, James Waggamon, and Maurice Knecht, president,vice president, secretary-treasurer, and trustee of Local 908, respectively, allof whom are also long time unit employees at one or the other of the twoplantsMr Deem did not testify at the trial The only management manpresent at Deem's meeting with the Local's representatives, called upon totestifyherein,was Leo Ryan, then manager of Labor Relations for IOCbefore Conval took over (He continued in the same capacity for Conval fora period oftime)Ryan merely testified to the undisputed fact that Deeminformed the Local's representatives that Conval would take over the thencurrent collective-bargaining agreement that the Local had with OIC. Ryandidnotdeny the testimony of the four above-named witnesses that Deemalsotold the union people at the meeting that Conval wouldrecognize andaccept all othercommitmentsand obligations OIC had to the UnionThe onlyother person to testify as to what Deem told the union people at the meetingwas Don Meager, then chief steward for OIC but now part of Conval'smanagement personnel Like Ryan, Meager testified that Deem promisedthe union people that Conval would take over their collective-bargainingagreement with OIC but didnotdeny the testimony of the aforementionedfour officials of the Local that Deem also told the union people that Convalaward program, as before the modification, is not coveredby any part of the collective-bargaining agreement.In the spring or early summer of 1970, two of Conval'sunit employees became entitled to cash awards of $100each upon their anniversaries of 30 years of service underthemodified employees service program established byOIC as described above. Conval, whether by design oroversight, did not make the awards to the two employeeson the anniversary dates of their services in the plants thenowned and operated by Conval. Protests were made by theUnion to the Company over its failure to make the twocash service awards. The matter came to a head on July 13,1970, tangentally as an offshot of a fourth-step grievancemeeting concerning matters totally unrelated to the serviceawards.At that meeting, Conval's then manager ofindustrial relations,Bruce Coen, announced that theCompany would make retroactive payments of the cashawards to the two employees.The credited testimony of a number of employee unionrepresentatives at thatmeeting shows that Coenalsoinformed the union representatives that the Companywould in the futures continue to make the employee cashservice awards on the anniversary service dates of theemployees. In August, in accordance with Coen's an-nouncement, the Company made retroactive service awardpayments of $100 to each of the two mentioned employees.In late December 1970, it made another cash award of a$100 to another employee who had attained 30 years ofservice. These three employees were the only employees inthe plant who became entitled to longevity service awardsfrom the time the Conval took over the two plants onNovember 1, 1969, through 1970.On January 1, 1971, Conval, unilaterally and abruptlywithout notice to or discussion with Local 908, discontin-ued the described employee cash service awards as well asthe grants of watches to employees who attain 25 years ofservice.As the Union does not challenge the discontin-uance of the watch award, there is no issue in the case withrespect to the watch award discontinuance. Thus, the onlyissue in the case relates to Respondent's unilateraldiscontinuance of the cash awards for longevity of service.By stipulation, it is established that the Company has notmade any employee cash service awards since December31, 1971.The collective-bargaining agreement Conval took overwould recognize and accept all other obligations OIC had to the Local Ifthe testimony of Ryan and Meager can be construed to mean that Deemmade no commitments other than the promise to take over the currentcollective-bargaining agreement, the Administrative Law Judge does notcredit such testimony The testimony of Ryan and Meager as a whole showthem to be unreliable witnesses4Rather surprisingly, the record indicates that there are some employeesin the unit with or approaching 50 years of continuous service5The testimony of Leo Ryan, Conval's then manager of labor relations,thatMr. Coen told the Local's representatives that the award paymentswould be reinstated "for now" is not credited insofar as it implies that thereinstatements of the awards was to be temporary The testimony of fourunionwitnesses,Ellison,Knecht, Dobbins, and Waggamon, leaves nodoubt that Coen indicated that the Company would continue the serviceawards indefinitely into the future As will be seen below in anotherconnection,Ryan is found not to be a reliable witnessMoreover,Respondent in its own brief admits (at p 5) that Mr. Coen at the July 13,1970,meeting told the union people that the Company "would pick up allback awardsandwould continue the program" (Emphasis supplied ) CONVAL-OHIO, INC.from OIC had an expiration date of February 11, 1971.(Joint Exh. 1.)On or about December 14, 1970, Conval and the Unioncommenced negotiations for a new collective-bargainingagreement.The negotiations continued until March 26,1971, when a new 3-year contract was executed, effectiveas of February 11, 1971. (Joint Exh. 2.) Both the new andold contract contain a so-called "zipper clause"in identicallanguage.In effect the zipperclause statesthat allagreementsbetween the Company and the Union arecontained in the collective-bargaining agreement andfurther states that ". . . all matters subject to collectivebargaining have been bargained upon, whether or not suchmatters are included, and they may not be made thesubject of collective bargaining during the term of thisAgreement."6Notwithstanding the zipper clause, OIC, predecessor toConval, initiated the above-described cash awards pro-grams for senior employees attaining service records of 30,35, 40, 45, and 50 years of service, even though there wasno provision for same in its collective-bargaining agree-ment with the Union.Similarly,Conval, notwithstanding the same zipperclause, in the contract it took over from OIC, continuedOIC's established practice ofmaking cash employeeservice awards to eligible senior employees from the date(November 1, 1969), it took over OIC's two plants throughDecember 31, 1970, after some initial balking as describedabove. However, as shown above, the Respondentunilater-ally discontinued the practice from and after January 1,1971.As in the case of the old collective-bargainingagreement,the new agreement is silent on the subject of the employeecash service awards established by OIC and recognized bythe Respondent for some 14 months or up until about 6weeks before the labor contract it took over from OICexpired. All written proposals submitted by both the Unionand the Respondent during the bargainingnegotiationsleading to the new contract are likewise silent on the6 In Joint Exh.1, the zipper clause is in par. 216; in Joint Exh.2, it is inpar. 213.rThe meeting that Leo Ryan,the aforementioned then manager ofLabor Relations for Respondent,claims in his testimony he had with OscarEllisonandCoy Sutton,president and chief steward of Local 908,respectively, in his office on some unremembered date in January 1971 priorto January 21, 1971, on the subject of the employees' cash service awardprogram,wasnot acontract negotiation meeting.Thisisevident fromRyan's own description of the alleged meeting with Ellison and Suttonwhich he describe`f as an"informal meeting in my office"of the kind hehad because this position,"practically on a daily basis and sometimes morethan twice a day" Ryan testified that at his claimed meeting with Ellisonand Sutton on the unremembered date in January prior to January 21 henotified them uponinstructionsfrom his superior, Joseph Laterza, directorof industrial relations,that the Company would no longer be making theemployees' cash service awards for longevity of service. Ellison and Suttonflatlydenied Ryan's testimony that there had been such a meeting. Theirdenial is fully credited. The record shows that the Union consistently at alltimes made it clear to management that it would reject any and all attemptsby the Company to take away from the employees the established cashserviceawards.Thus it is a virtual certainty that the Union would havebrought up Ryan's alleged notice of the Company's discontinuance of theemployees'cash service at a contract negotiation meeting long before theJanuary 21 meeting, if in fact it had been so notified by Ryan. It wasevident from the demeanor of Ellison and Sutton at the trial during theirtestimony that they had never heard of Ryan's claimed meeting with themon some day in January before January 21, 1971, until the second day of the89subject of the employee cash service awards. Negotiationsfor the new contract came to a deadlock over terms andconditions of employment whollyunrelatedto the cashservice awards. (Tr. 140) The deadlock resulted in a strikewhich commenced on February 11, 1971, when the oldcontract expired, and ended on March 2, 1971, when theparties apparently reached an oral agreement on the termsand conditions of employment, later reduced to writing inthe new collective-bargaining agreement,which in turnbecame effective as of February 11, 1971, for a period of 3years.Between the time the negotiations for a new contractbegan in mid-December 1970 and the execution of thecontract on March 26, 1971, the Union and the Companyhad more than 20 collective-bargaining negotiation meet-ings.Theonlysuch negotiation meeting atwhich thematter of the employees cash service award program wasdiscussed or mentioned was the meeting held on January21, 1971.7 At that meeting the Company was representedby Joseph Laterza, its director of industrial relations, asspokesman, and his subordinate, Leo Ryan, manager oflabor relations, and other management personnel. At thesame meeting the Union was represented by GeorgeSepelak,International representative as chief spokesman,the aforementioned Oscar Ellison as president of the Local,JamesWaggamon as a secretary-treasurer of the Local,and Maurice Knecht, as trustee of the Local, among otherunion representatives.Although thewitnessesfor both the Company and theUnion are agreed that the subject of the employees cashservice award program came up for discussion at thebargainingmeeting of January 21, 1971, in a sort ofperipheral fashion because it was not on the agenda fordiscussion,8 they are not agreed on what Laterza as thecompany spokesman said on the subject. The matter cameup in connection with a union proposal that the Companycontinue to reimburse employees for safety shoes just as itwas required to do under the then expiring contract. In thisconnection Sepelak, because of rumors that the Companyhearing herein some 18 months later.Even after the new contract had beenexecuted,the Union continued to protest the Company's failure to keep upthe cash service award program as soon as it became aware of such failurewhich was not until after the new contract had been executed. TheCompany'sstock response to these protests through its personneldirector,Meager was, "We are checking on it.Joe [Laterza,Director of IndustrialRelations]ishandling that.We will get back to you."The fact that theRespondent from sometime in April 1971 to sometime in June 1971 was stillconsidering whether to continue or discontinue the employees' cash serviceaward program is still another indication that the meetingthatRyanclaimed he had with Ellison and Sutton prior to the collective-bargainingnegotiationmeeting of January 21. 1971, on the subject of the serviceawards, never in fact took place.Laterza's testimony,seeking to corroborateRyan's story of notice to Ellison and Sutton in January prior to January 21,1971, of the Company's discontinuance of the employees cash service awardprogram.isnot credited,especially in view of Laterza's own initial positivetestimony that the matter of the service awards came up for discussion withunion officialsfor the firsttimeon January 21,1971. The charge herein bythe Unionagainst the Respondent was not filed until June 24, 1971. This isstillanother indication that Ryan did not some 6 months prior theretonotify the Union of theCompany'salleged decision to discontinue theservice awards.8As heretofore noted, none of the proposed contracts submitted by theCompany and the Union for discussion at the negotiation meetingscontained any provisions pertaining to the employees' cash service awardprogram. The only items for discussion and bargaining at the negotiationmeetings were the items in the parties'proposed contracts. 90DECISIONS OF NATIONALLABOR RELATIONS BOARDwas going to discontinue such reimbursements, wantedassurances from the Company that it would not back outfrom reimbursement for safety shoes just as it had"reneged" on the employees cash service awards. It isevident from the testimony of the witnesses herein for boththe Company and the Union, and so found, that the word"renege" was a reference to the Company's temporarydiscontinuance of the awards in 1970 which it reinstatedlater in the year as heretofore shown. (The Company'sunilateral action in discontinuing the cash awards as ofJanuary 1, 1971, was not known to the Union until afterthe new contract was executed.) Laterza testified that atthat point in the January 21, 1971, bargaining session hetold the union representatives that the Company intendedto do away with the monetary and watch awards forlongevity of service and to redesign the pin emblems.Laterza's testimony was based primarily on his memory.The contemporaneous notes kept by union representativesSepelak,Knecht, and Waggamon, and by Laterza (Tr.174), however, show that Laterza merely informed theunion representatives that there would be changes in theservice awards for longevity of service without spelling outwhat these changes would be. The Administrative LawJudge credits these contemporaneous notes, includingLaterza's,as against Laterza's above-noted testimony.Thus it is found that Laterza merely told the union peoplethat there would be changes in the employees' serviceawards without telling them what the changes would be.Sepelak responded that the Union would not stand for anyunilateral changes in the established employees' serviceaward program and that the Union "will have to have anunderstanding with you [Company] before an agreement isreached." (Tr. 71-72, 112, 118) Laterza responded bytellingSepelak that, "This is not a negotiable item."Respondent takes the same position, among other de-fenses, in its brief.Summarizing, the record shows, as found above, that thematter of the employees' service award program came upfor discussion for the first and only time, in the more than20 contract negotiation meetings leading to the executionof the new contract, at the meeting of January 21, 1971.Similarly, the record as found above shows that at theprecontract nonnegotiating meeting of July 23, 1970, theRespondent agreed to reinstate without condition orreservation the established employees' cash service awardswhich it had previously unilaterally discontinued. Asshown, the matter of the service awards at the January 21negotiationmeeting came up peripherally to anotherbargaining item as it was not on the agenda of that meetingor any other negotiation meeting because the proposedcontracts of both the Company and the Union werecompletely silent on the subject of the employees serviceawards. The record further shows that at the January 219The following testimony is the basis for the above evidentiary findingsTRIAL ExAMINER- Did the Union at any time say or indicate to youdirectlyor indirectly that they were waiving this matter of theirentitlement to the cash awards')WITNESS LATERZANot directly.We resolved all issues when wesigned the contract [The last remark is a reference to the zipper clauseasMR POWERS (counsel for the General Counsel) But it is clear thatmeeting theCompany took the position that the matter ofthe employees' service awards program was a nonnegotia-ble item whereas the Unionmaintainedthat it was anegotiableitem.The record also shows that while theCompany at the January 21 meeting told the Union that itcontemplatedmaking changes in the service awardprogram, it' never at any time during the contractnegotiationssubmitted to the Union for discussion anyproposed changes in the program on the ground that it wasnot a negotiableitem.The record further shows byRespondent's own admissions that the Union never at anytime gave the Company any reason to believe that it wasabandoning or waiving the rights of the unit employees tothe cash awards for longevity of service, (Tr. 176, 177) buton the contrary shows that the Union at all timesvigorously maintained that the Company could not takeaway the established monetary awards for longevity ofservice by unilateral action .9The events relating to the employees' service awardprogram subsequent to the execution of the new contracton March 26,' 1971, are as follows. In early April 1971, theLocal's president, Ellison, learned for the first time that anemployee, who had attained 30 years of service on January2, 1971, had not received the $100 cash award under theestablished employees' service award program although theCompany had just previously made such a cash award toanother employee in late December 1970. The Companysimilarly failed to pay cash awards to five other employeeswho had become entitled to awards between January 2 and21, 1971.Starting in April after the first complaint of a nonpay-ment of the cash service award and continuing throughJune 22, 1971, various union officials on numerousoccasions took the matter of the nonpayment of the cashservice awards up with Laterza and with Don Meager, nowproductmanager but then personnel manager. Thecredited composite testimony of Union RepresentativesSepelak,Ellison,Dobbins, and Waggamon show thatLaterza seriously entertained their protests about thediscontinuance of the cash service awards and that hesought the authority of his superiors to restore the cashaward program. Their testimony shows that they pressedLaterza for an answer before their statutory 6-monthperiod to file an unfair labor practice charge expired andthatLaterza on June 22 informed them that it was theCompany's final decision that it would not for financialreasonsreinstatethe cash awards for longevity of service.ioThe Union filed its unfair labor charge with the Board 2days later, just short of the deadline.Between the Company's discontinuance of the cashservice awards on January 1, 1971, and February 11, 1971,the date of the expiration of the extant collective-bar-gaining agreement, nine employees became eligible for thetheUnion did not drop this matterafter negotiations.that theycontinuedto press the Company withregardto the monetary portion ofthe service award, isn'tthat correctLATERZA Yes (Tr 177)ISLaterzaadmits that he took up the Union'srequest for thereinstatement of thecash serviceawardswith his supervisorsTheCompany'sfinal answerof "No" inJune came more than2 months after theUnion's initial protests in early April Laterza's testimonythat theCompany'sdecision was"No" from thestart is notcredited CONVAL-OHIO,INC.91awards, some for the $100 award and some for the $150award. But between January 1, 1971, and the opening ofthe trial herein on June 1, 1972, a total of 48 out of theapproximate 400 employees in Respondent's two plantsbecame eligible for the cash awards for service records of30, 35, 40, and 45 years of service. Collectively they wouldhave been entitled to approximately $5,400 if the Respon-dent had continued making the cash service awards fromJanuary 1, 1971, until the time of trial herein on June 1,1972, as it had prior to January 1, 1971.11Discussion and ConclusionsAs the record is undisputed that the Respondent onJanuary 1, 1971, without prior notice to or any discussionor consultation with the Union and without affording theUnion any opportunity to bargain on the matter, unilater-ally discontinued the established employees' cash awardprogram for longevity of service, as established by itspredecessor firm and as recognized, adopted, and main-tained by Respondent as successor employer for a periodof 14 months prior to its discontinuance of the cashawards, there can be no doubt that Respondent is inviolation of Section 8(a)(5) and (1) of the Act by suchconduct unless one or more of its asserted defenses lie.As shown above, this established employees' service cashaward program was put into effect by the predecessorcompany in 1968 by practice and usage as a modificationof a longstanding employees' service award program,dehors and independent of the then existing collective-bargaining agreement, but existing side by side with theterms and conditions of employment of the agreement, notwithstanding the agreement's "zipper" clause which statesthat the parties to the contract "have set forth their entireunderstanding [therein] on all matters which are or mayproperly be subjects for collective bargaining."Respondent's first defense to the dropping of the cashawards for longevity of service is that the predecessoremployer, OIC, came to the Union on its own initiativewith the proposal for inaugurating the employees' servicecash awards as detailed in the findings above; that theUnion did not request or initiate bargaining for theprogram; and that when OIC presented the service cashaward proposal, as well as other modifications of the thenexisting and long-established employees service program,to the Union for its approval, the Union readily andwithout quibble consented to the cash longevity serviceawards and all other modifications (in pins and watches) ofthe existing employees service award program.From these undisputed factual premises, the Respondentcontends that the employees' cash service awards were"not negotiated" by the Union and thus, not having beennegotiated, they are in the nature of "discretionary bonusesor gifts," and that accordingly they may be withdrawn at11The motion of counsel for General Counsel at the end of the hearingto conform the pleadings to proof is hereby granted As there is no proofthat Respondent at the meeting of January 21, 1971, notified the Union, asalleged in par 8 of the complaint, "of its decision made and implementedon or about January 1, 1971" to drop the employees service cash awardprogram, that part of par 8 is dismissed for failure of proof and in lieuthereof par 8 under the motion is deemed amended to show the facts asfound aboveany time by management unilaterally at its own discretionand without notice to or bargaining with the Union.The Respondent's contention that the cash serviceawards were "not negotiated" simply because they wereproposed by OIC and readily consented to by the Union iswithoutmerit.Respondent seeks to make the term"negotiation" the equivalent of haggling over the terms ofa proposal, but negotiation can take place without anyhaggling or bickering over terms as it frequently does overthe bargaining table where either party may simply say"Agreed" to numerous noncontroversial items presentedby the other. The mere fact that an item proposed by oneside is accepted by the other side without hesitation or evenwith alacrity does not prevent that item from having been anegotiated item. In the instant case, OIC proposed cashawards of fixed amounts for longevity service records of30, 35, 40, 45, and 50 years of service, respectively. The factthat the Union quickly and gladly accepted the proposedcash awards program for such longevities of service,without seeking more than the Company proposed, doesnot rob the transaction of its negotiated character.Respondent has not cited any authority to the contrary.Respondent's attempt to bolster its contention that thecash awards for longevity of service are discretionary incharacter by reference to what it apparently claims Mr.Laterza told the union representatives in July 1970, afteragreeing to reinstate the cash service awards underpersistent demands therefor from the Union, is likewisewithout support in the record. Respondent's brief seeks toconvey the impression that Laterza at that time told theUnion that although it was reinstating the cash serviceawards, it "retain[ed] the right to discontinue the same onJanuary 1, 1971, which it did." 12 The record leaves nodoubt as found above that in July 1970 when theRespondent agreed toreinstatethe cash service awardsthat it did so without any conditions or reservationswhatever.The Respondent's further attempt to equate the cashlongevity service awards here involved to gratuitousbonuses is also without merit. The cases cited byRespondent,VogtMachine Company,190 NLRB No. 13,andN.L.R.B. v. Wonder State Manufacturing Co., 344F.2d210, deal with Christmas bonuses. Christmas bonuses arefrequently tied into company profits and these can varydecidedly from year to year depending upon the Employ-er'sprofit experience.But even with respect to suchbonuses the Board has long held "that Christmas bonuseswhich are not gratuitiesand which have been paid withregularity over extended periods of time are not only anintegral part of the wage structure, but also constitute amandatory subject for bargaining." (Emphasis supplied.)Gravenslund Operating Co.,168 NLRB 513. In theVogtMachine Companycase,supra,cited by the Respondent, theBoard made an exception to this general rule where "the12 In its brief under "Summaryof Testimony,"the Respondent showsthat at a meeting with the Union on July 13, 1970, the Company "reportedto the Union that it would pick up all back awards not made since the timeofacquisition andwould continue theprogram" (Emphasis supplied)This is followed by the sentence- "How long the program would becontinued is the subject of disputed testimony " The findings above show,based on the credited testimony of union witnesses,that the Company didnot indicate any cutoff date for the resumed cash service awards 92DECISIONSOF NATIONALLABOR RELATIONS BOARDChristmas bonus payment was intermittent and notuniform in amount or basis over the years." It held that insuch situations the payment of the bonus becomes adiscretionary matter as to which bargaining is not a customor practice. The court in theWonder State ManufacturingCo.case,supra,with more explication, held to the sameeffect.Under the cited cases the critical test is whether a bonuspaid by an employer to an employee is a gift. If the bonusisa gift, its giving is a discretionary matter with theemployer, not subject to mandatory bargaining which theemployer can give or take away at will.The cash service awards here involved are obviously notin the same genre as a Christmas bonus as they are not inany sense gratuties because they are essentially awards orpayments for staying with Company for stated longperiods of time. It is significant that they are not evencalledbonuses.They are designated and known asemployees' service awards. They are, in other words,awards for longevity of service. They are thus definitelyand positively tied into the working service of the employeeand as such are part of an employee's compensation forcontinuous service for periods in excess of a quarter of acentury. The cash awards are fixed in amount, dependingonly upon the length of service and accordingly do notvary from time to time; they are in no way tied to the profitexperience by the initial employer when it established thecash service awards. Having been established by thepredecessor employer, they were paid by the predecessor toqualifying employees without interruption as long as itremained the employer. As found above, the Respondentas successor employer assumed the employees' serviceaward program as part of its commitment not only to takeover the then extant collective-bargaining agreement butalso all other commitments to the Union. Although theRespondent at first balked at keeping up the employeesservice cash awards despite its commitment to take over allcommitments to the Union, it carved on the program ofthe cash awards for longevity of service (after protest fromtheUnion for nonpayment) for a period of 14 monthswhich covered the period from the day of its takeover untilJanuary 1, 1971, when it unilaterally and without notice tothe Union or even its knowledge discontinued making thecash awards.In summary, the Administrative Law Judge finds andconcludes that the Respondent is in violation of Section8(a)(5) and (1) of the Act by its unilateral conduct ofJanuary 1, 1971, in discontinuing during the life of itsassumed collective-bargaining agreement the establishedemployees' cash award program for longevity of servicewithout notice to or any discussion with the Union andwithout affording it the opportunity to bargain on thematter.The above conclusion of violation of the Act is confinedfor the moment to Respondent's conduct between Novem-ber 1, 1969, when it took over the extant collective-bargaining agreement, and February 11, 1971, the date oftheagreement'sexpiration.During that period, theRespondent adopted both the extant collective-bargainingagreement and the historical usage of the establishedemployees' service award program. During the samerelatively short period, as shown above,nineof Respon-dent's employees became eligible for the awards in varyingamounts depending upon their length of service.The status of the employees' service cash award programfrom and after February Il, 1972, is on an entirelydifferent footing.13 This is because the Respondent and theUnion executed a new 3-year contract on March 26, 1971,effective as of February 11, 1971, and in the negotiationsleading to the new agreement the Respondent had theopportunity for the first time to bargain, in contrast to itsformer adoption of the cash service awards, over thequestion of whether the usage of the service cash awardprogram established by the predecessor firm and honoredby itself for a period of 14 months, should or should not becontinued over into the life of the new collective-bargain-ing agreement. In this connection, the Respondent con-tends that the Union has waived and is therefore estoppedfrom claiming the right of the prior established employees'servicecash awards program for its members by acombination of three factors. The first of these factors isthat at the one and only negotiation meeting on January21, 1971, at which the subject of the service cash awardswas discussed, the Union allegedly "unequivocally statedthat unless there was some agreement on the continuationof the Service Award Program, there would be nocollective-bargaining agreement." The second factor is thatthe new collective-bargaining agreement is silent on thesubject of the service award program. The third and finalfactor relied upon by Respondent is that the new contracthas the same "zipper" clause as the previous contract andthis clause in combination with the other two factors nowestops the Union from now claiming the service awardprogram for its members.The first of these factors requires close analysis. For theposition of the Union on the matter of the cash serviceawards at the meeting of January 21, the Respondent relieson the statement made by Sepelak, the International'srepresentativeand spokesman for the Local, at thatmeeting. In its brief under the heading of "Summary ofTestimony," the Respondent sets forthSepelak's responseto Laterza's announcement at the January 21 meeting thatthere would be changes in the service award program, asfollows, "Mr. Sepelak responded that there would have tobe an understanding on the continuation of the ServiceAward Program prior to the signing of any agreement." Aswillbe shown below, the above is not an accuratestatement of Sepelak's response. At best it is an approxima-tion of Sepelak's remark. In the argument section of itsbrief,Respondent changes Sepelak's response as set forthin its"Summary of Testimony" into meaning, "It isvirtually undisputed that the Union's chief spokesman atthose negotiations stated to the Company that there wouldbe no agreement at all if there were no agreement on theServiceAward Program." In a still later point in itsargument, the Respondent again even more sweepinglychanged Sepelak's response into meaning that, "the Unionunequivocally stated that unless there was some agreement13This difference in footing between the old and new contracts is notdiscussed in either General Counsel's or Respondent's briefs CONVAL-OHIO,INC.93on the contention of the Service Award Program, therewould be no collective-bargaining agreement."Contrary to the above versions of Sepelak's response, therecord shows, as found above, that Sepelak's reply toLaterza's announcement that there would be changes inthe service award program, was as follows, ". . . we willhave to have an understanding with you before anagreement is reached." The above finding was abstractedfrom Sepelak's contemporaneous notes of the negotiationmeeting of January 21, 1971. The full text of Sepelak'snotes on the matter 14 places the above quotation in itsproper context and more clearly sets forth the tenor ofSepelak's response. The full text reads:We don't feel you have the right to unilaterally changethe service award. You did not propose a change inthese negotiations [for a new contract] and neither didtheUnion and I want to refer to paragraph 216 [thezipper clause].We feel since you brought it up, we willhave to have an understanding with you before anagreement is reached.We will have to have anunderstanding that the present service award remain asis for the duration of the new agreement or any otherprivilege that we have enjoyed in the past.The Administrative Law Judge finds that Sepelak'sstatement "that we will have to have an understanding withyou [on proposed but unidentified changes in the employ-ees service award program] before anagreement isreached" was merely bargaining table hyperbole and not astatement of "unequivocal" position. The absence of thealleged unequivocal position (which Respondent contendsSepelak took on Laterza's proposed but unidentifiedchanges in the employees service award program) isreflected by the contemporaneous notes on themeetingkept by two other union representatives in attendance atthemeeting. Thus the notes of Union Trustee Knecktshows that Sepelak only told Laterza that "if he intendedto change anything, we willprobablylock horns on thissubject, such as awards or anything that we now enjoy."(Emphasis supplied.) Similarly, and even more mildly, thenotes of Union Official Waggamon show that Sepelakmerely stated to Laterza that "he wanted to make it clearthat we [the Union ] are not proposing any changes [in theservice award program], nor will we accept any changes."From these contemporaneousnotes,it is found that theUnion put the Respondent on clear and unambiguousnotice that it would not accept any unilateral changes inthe established employees' service award program. More-over, as found above, the Respondent itself admits that theUnion did not, directly or indirectly, at any time before,during, or after the negotiations leading to the execution ofthe new contract waive the entitlement of its members tothe established employees' service cash awards, except forRespondent's claim that the Union indirectly waived thecash awards through the operation of the zipper clause inthe new contract. The latter, however, is a matter for theAdministrative Law Judge, not the Respondent, to decide.Another basic difficulty with Respondent's claim thattheUnion waived the cash service award program at theJanuary 21 meeting is that the credited testimony of anumber of union witnesses show that Laterza at thatmeeting merely announced that there would be changes inthe general service award program without indicating inany way that the Company not only proposed but actuallyhad discontinued the cash awards as of January 1, 1971.Under these circumstances, the Union obviously cannot beheld to have waived the rights of its members to something,the cash service awards, that had not even been mentionedby Laterza at the meeting. Even Laterza's own notes on theJanuary 21 meeting show that he merely announced at themeeting that there would be changes in the employees'service award program without spelling out what thosechanges would be. The record leaves no doubt that if theUnion had been put on any kind of notice during thenegotiations that the cash award part of the employees'service award program had been or was to be discontinuedthat it would indeed have balked at signing a new contractwithout a showdown on the issue of the elimination of thecash awards.Itwas not until after the new contract was executed inlateMarch 1972, that the Union learned for the first timethat the Company had unilaterally discontinued the cashawards part of the service award program as of January 1,1972. It then sprung into immediate action to get theCompany to restore the cash service awards program byback payments to the nine employees who had becomeentitled to such awards between January 1, 1972, andFebruary 11, 1972 when the` old contract expired. Thisvigorous but unsuccessful effort by the Union to get thecash awards reinstated and the numerous meetings theCompany had with the Union in that connection isobviously antithetical to Respondent's claim that theUnion had consciously and knowingly waived the employ-ees' rights to the established cash longevity service awardssimply by the provisions of the zipper clause in the newcontract.Of all the facts and circumstances negativing Respon-dent's claim that the Union waived the rights of itsmembers to the established cash award program forlongevity of service under the zipper clause of the newcontract, perhaps the most telling is the openly admittedfact that the Company at the meeting of January 21, 1971,point blank refused to enter into negotiations with theUnion on the item of its proposed but unidentified changesin the service award program on the ground that suchchanges were not negotiable items for bargaining but weresolely within the direction of the Company. (The Companystillmaintains this position on brief which the Administra-tiveLaw Judge found without merit above.) The Unionthrough its spokesman at the meeting, as found above,stoutly denied that contention and steadfastly maintainedthat any changes in the service award program was subjectto negotiation.In view of the Respondent's refusal to even discuss withthe Union the unilateral changes it had in mind to make inthe service award program on the ground of nonnegotiabil-ity and the Union's admitted open, vigorous, and continu-ing opposition to any unilateral changes in the establishedprogram, it would not be in accord with reality to find that14Sepelak's contemporaneous notes on the January 21, 1971, meeting,the findings above to avoid duplications hereand that of other union representatives shown below,were not setforth in 94DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Union had waived the right to the cash service awardssimply because the new contract contained the same zipperclause the old contract had, dunng the term of which theemployees not only received the emoluments for theirservices set forth in the old agreement but also the cashlongevity service awards established by independent usageand practice and dehors the old agreement.The record further shows that there was a strong elementof deceit on the part of the Respondent during thenegotiations leading to the new contract as the Companynever notified the Union at the contract negotiationmeeting of January 21, 1971, or at any other meeting 15 ofthe action the Company had unilaterally taken on January1,1971, to discontinue the cash awards for longevity ofservice.The Union was completely unaware of thisdevelopment until some days after the execution of the newcontract on March 26, 1971, when it learned for the firsttime that nine of its members who had become entitled tothe cash longevity service awards between January 1 andFebruary 11, 1971, when the old contract expired, had notreceived the awards. The Administrative Law Judge infersand finds that the Respondent kept the fact that it hadtaken secret unilateral action to cut off the cash awards, asa sleeper throughout the negotiations leading to theexecution of the new collective-bargaining agreement, inorder to avoid a direct confrontation on the issue with theUnion. The Administrative Law Judge finds and concludesthat this deceptive conduct by the Respondent is sufficientin itself to relieve the Union of the effects of the zipperclause in the new contract under the rationale of a recentcourt decision as adopted by the Board.N.L.R.B. v.SouthernMaterialsCompany, Inc.,447 F.2d 15 (C.A. 4,1971);SouthernMaterials Company,198 NLRB No. 43.But in a broader sense the Administrative Law Judgefindsand concludes that the Respondent is also inviolation of Section 8(a)(5) and (1) of the Act in connectionwith the negotiations of the new collective-bargainingagreement 16 under all the circumstances of the case asmanifested by its secret unilateral action of January 1,1971, in discontinuing the established service cash awardprogram and by its absolute refusal to bargain with theUnion on any aspect of the employees' service awardprogram at the only meeting at which that subject came up,not directly but peripherally,17 during the more than 20negotiationmeetings that led to the execution of theagreement. During that entire period the Respondent wasunder notice from the Union and had admitted knowledgethat the Union opposed any change in the establishedemployees' service award program without its consent oragreement. Accordingly, it is found that the Union has notconsciously or knowingly waived the rights of the unitemployees here involved to the established cash serviceawards under the zipper clause of the new collective-15TheAdministrativeLaw Judge in the findings above totallydiscredited the testimony of Mr. Ryan, Respondent's then manager of laborrelations, that he had notified Union Representatives Ellison and Sutton onan unremembered date in January 1971 at a routine noncontract businessmeeting poor to the contract negotiation meeting of January 21, 1971, thattheCompany had dropped the cash awards for longevity of service16For the reasons heretofore stated, the footing of the established servicecash award program dunng theexistenceof the collective-bargainingagreement the Respondent took over from the predecessor firm is differentbargaining agreement and that the zipper clause has noapplication to the established employees'service awardprogram which has always had an independent life apartfrom the existing collective-bargaining agreements.In final summary,the Administrative Law Judge findsand concludes that the Respondent is in violation ofSection 8(a)(5) and (1) of the Act under both the old andnew contractby itsunilateral conductof January 1, 1971,in discontinuing the established employees cash awardprogram for longevity of service without noticeto or anydiscussion with the Unionand byits absolute refusal tobargain with the Union on the matter.TheAdministrativeLaw Judge further finds andconcludes under all the facts and circumstances of the casethat the Union did not waive the rights of its members tothe established employees'service cash award programunder the zipper clause of the new collective-bargainingagreement.Upon the basis of the foregoing findings of fact andupon the record as a whole,the Administrative Law Judgemakes the following:CONCLUSIONS OF LAW1.Respondent,Conval-Ohio,Inc.,isan employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.Local 908, International Brotherhood of Boilermak-ers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.The following constitutes a unit of Respondent'semployees appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act:All production and maintenance employees, only atMachining and Assembly,Wadsworth,Ohio,butexcluding clerical employees, dispatchers, professionalemployees,watchmen, guards and supervisors asdefined in the Labor-Management Act of 1947, asamended, and at theCasting Plant,Orrville, Ohio, butexcluding clerical employees, dispatchers, productionplanners, professional employees, watchmen, guardsand supervisors, as defined in the Labor-ManagementAct of 1947, as amended.4.Local 908, International Brotherhood of Boilermak-ers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers,AFL-CIO, at all times material herein, has been and isnow the exclusive representative for the employees in theaforesaid appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.By its action on or about January 1, 1971, unilateral-ly and without prior discussion with the Charging Party(Union) as the duly authorized and exclusive collective-bargaining representative of Respondent's employees infromthe footingof the same programunder the new contractnegotiated bytheRespondentunder the negotiationsof which the Respondent had theopportunity to open upbargainingon the program but adamantly declinedto do so17As heretofore noted thematter of the establishedemployees'serviceaward programcameup peripherallydunng thenegotiationsof the newcontractbecause it was neveron the agenda of either the Company or theUnion as reflected in their proposedagreementswhich were the subjects ofnegotiations dunng the negotiation sessions CONVAL-OHIO,INC.95the above unit appropriate for collective-bargaining pur-poses, withdrawing, suspending,eliminating, or discontinu-ing payment of its established program of employee servicecash awards, Respondent failed and refused to bargaincollectively with said Union, thereby engaging in an unfairlabor practice in violation of Section 8(a)(5) of the Act.6.By its said action described in Conclusion of Law 5,supra,and its nonpayment of said service cash awardsunder said circumstances, Respondent has interfered with,restrained, and coerced, and is continuing to interfere with,restrain,and coerce, its said employees, in violation ofSection 8(a)(1) of the Act.7.By its failure and refusal to bargain collectively withsaidUnion at any time on or since January 1, 1971,concerningits unilateralaction described in Conclusion ofLaw6, supra,Respondent has failed and refused and iscontinuing to fail and refuse to bargain collectively withsaidUnion, in violation of Section 8(a)(5) and (1) of theAct.8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent engaged in certainunfair labor practices in violation of Section 8(a)(5) and (1)of the Act, it will be recommended that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the purpose of the Act.As the record stands undisputed that the Respondent hassinceJanuary 1, 1971, unilaterally discontinued theestablished and assumed employees' cash award programfor longevity of service and by such conduct has defaultedin the payments of hundreds of dollars due to numerousemployees under the program, an order will be issueddirecting the Respondent to restore thestatus quo anteofall employees who have become entitled to the cash serviceawards under the program since January 1, 1971, bymaking payments with interest to them in accordance withthe previously established schedule as set forth in theFindings of Fact above.Leeds & Northrup Co.,162 NLRB987, 988, enfd., 391 F.2d 874, 879-880 (C.A. 3). As theRespondent's default on the payments due its employeesunder the established employees' service cash awardprogram is virtually equivalent to a unilateral reduction ofan agreed wage, no less than the indicated order is requiredto effectuate the policies of the Act.As a further aid to the restoration of thestatus quo anteof the established employees' service award program, theRespondent will also be required to cancel any changes inthe monetary portion of the service award program whichhave resulted in financial or other detriment to employees,and to continue the payments of the cash awards forlongevity of service to employees as they become eligiblethereto under the terms of the program until the Respon-dent and the Union have negotiated in good faith toagreement on any proposed changes in the presentprogram or to impasse thereon.In addition an order will be issued requiring the18 In the event no exceptions are filedas provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Orderherein shall,as provided in SecRespondent to bargain concerning future proposedchanges in the employees'service award program,but, astheUnion is not contesting Respondent'spresentlyproposed changes in the pin emblems and wrist watchitems in the service award program,no order will be issuedwith respect to such heretofore proposed changes.Finally,because of the character of the unfair laborpractice herein found,in order to effectuate the policies ofthe Act,the Respondent will be ordered to cease and desistfrom in any other manner interfering with,restraining, andcoercing employees in the exercise of their rights guaran-teed by Section7 of the Act.Upon the foregoing findings of facts,conclusions of law,and the entire record,and pursuant to Section10(c) of theAct, the following is recommended.18ORDERRespondent,Conval-Ohio,Inc., itsofficers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Unilaterally discontinuing, abrogating, canceling,suspending, modifying, or withholding payment in full orin part or the monetary portion of the employees' serviceaward program which has been in effect since 1968,involvingRespondent's employees in the following de-scribed unit:All production and maintenance employees, only atMachining and Assembly,Wadsworth,Ohio,butexcluding clerical employees, dispatchers, professionalemployees,watchmen, guards and supervisors asdefined in the Labor-Management Act of 1947, asamended, and at theCasting Plant,Orrville,Ohio, butexcluding clerical employees, dispatchers, productionplanners, professional employees, watchmen, guardsand supervisors, as defined in the Labor-ManagementAct of 1947, as amended.(b)Refusing or failing to bargain collectively in goodfaith with Local 908, International Brotherhood of Boiler-makers, Iron Shipbuilders, Blacksmiths, Forgers andHelpers, AFL-CIO, as an exclusive collective-bargainingrepresentativeofRespondent's employees in the unitdescribed in paragraph 1(a) of this Order, with regard to orconcerning the subjects, referred to in said paragraph 1(a)of this Order.(c)Taking any other unilateral action on or affectingsaid employees service award program or any other term orcondition of employment without prior consultation andbargaining with said Union.(d) In any like or related manner interfering with anyeffort of said Union to bargain collectively on behalf ofsaid unit employees; or interfering with, restraining, orcoercing said employees in their rights and efforts tobargain collectively or to assert and enjoy their rightsguaranteed under Section 7 of the National LaborRelations Act, as amended.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Make whole each and every person employed since102.48 of the Rules and Regulations,be adopted by theBoardand becomeits findings,conclusions,and Order,and all objectionsthereto shall bedeemed waived for all purposes 96DECISIONSOF NATIONALLABOR RELATIONS BOARDJanuary 1, 1971, in the bargaining unit described inparagraph 1(a) of this Order for any loss which he or shemay have suffered by reason of Respondent'sunilateralcancellation,suspension,withholding,or failure to pay themonetary service award,by payment thereof to each suchperson forthwith in accordance with the previouslyestablished schedule in effect since March 1,1968, in themanner set forth in the"Remedy" section of the Decisionin this proceeding,together with interest thereon at the rateof 6 percent per annum from January 1, 1971, to the dateof payment in accordance with this Order.Thisorder shallalso apply to all eligible employees who have retired sinceJanuary1, 1971.(b)Upon request,bargain collectively in good faith withLocal 908, International Brotherhood of Boilermakers,IronShipbuilders,Blacksmiths,Forgers and Helpers,AFL-CIO,as the statutory representative of Respondent'semployees in the above-described unit, concerning anyproposed change in the monetary portion of the serviceawards program in effect for said employees since March1, 1968, and concerning any other term or condition of saidemployees'employment.(c)Cancel any changes of benefits or working conditionsof its employees in said Union made on January 1, 1971, orlater,whichmay have resulted in financial or otherdetriment to said employees, and continue the payment ofthe cash awards for longevity of service to our employeesas they become eligible thereto under the terms of theprogram until the Respondent and the Union havenegotiated in good faith to agreement on any proposedchanges in the present program or impasse thereon.(d) Post in Respondent's plants located at Wadsworth,and Orrville, Ohio, copies of the attached notice marked"Appendix." 19 Copies of said notice, on forms provided bythe Board's Regional Director for Region 8, after beingsigned by Respondent's authorized representative, shall beposted by Respondent immediately upon receipt thereofand maintained by it for a period of 60 days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director, for Region 8, inwasting, within 20 days from the date of receipt of thisDecision, what steps have been taken to comply there-with.20The complaint is dismissed insofar as it alleges thatRespondent engaged in any unfair labor practices otherthan those found herein.19 In the event that the Board's Order is enforced by a Judgment of a20 In the event that this recommended Order is adopted by the BoardUnited States Court of Appeals, the words in the notice reading "Posted byafter exceptions have been filed, this provision shall be modified to readOrder of the National Labor Relations Board" shall read "Posted pursuant"Notify the Regional Director for Region 8, in writing, within 20 days fromto a Judgment of the United States Court of Appeals enforcing an Order ofthe date of this Order, what steps the Respondent has taken to complythe National Labor Relations Board "herewith